NOTICE OF ALLOWABILITY

Claims 1-9, 11-20, and 22 are allowed.  The following is an examiner’s statement of reasons for allowance:
The only ground of rejection presented in the final Office action dated 18 November 2021 was a provisional nonstatutory double patenting rejection over copending Application No. 16/631,881.  The terminal disclaimer dated 26 May 2022 is sufficient to overcome this rejection.  
The closest prior art references with respect to Claims 1-9, 11-20, and 22 are Shelby et al. (US 2005/0124779) and Hoffmann et al. (US 2001/0044518).  Both references were cited in a previous Office action.  The claims are distinguished from the closest prior art for the reasons discussed in paragraphs 17-32 of the final Office action.
A thorough search of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to arrive at the claimed invention.  Therefore, Claims 1-9, 11-20, and 22 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT S JONES JR/Primary Examiner, Art Unit 1762